In an action to foreclose a mechanic’s lien, the appeal is from a judgment of the Supreme Court, Nassau County, entered October 2, 1979, which granted plaintiff the relief requested and dismissed appellant’s counterclaim. Judgment affirmed as to the granting of relief to the plaintiff, without costs or disbursements. Case remanded to Special Term for the purpose of making specific findings of fact with respect to the court’s dismissal of appellant’s counterclaim. The appeal is held in abeyance in the interim with respect to said dismissal. No findings of fact essential to the trial court’s dismissal of appellant’s counterclaim have been set forth (CPLR 4213, subd [b]). We find the trial court’s statement that the counterclaim is "dismissed for want of equity” to be totally inadequate. Determination of the appeal with respect to this issue will be held in abeyance pending further findings of fact. Lazer, J. P., Gibbons, Rabin and O’Connor, JJ., concur.